Citation Nr: 0633130	
Decision Date: 10/26/06    Archive Date: 11/14/06

DOCKET NO.  03-28 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
bilateral hernia and left varicocele.

2.  Entitlement to a compensable evaluation for a fractured, 
healed, right 5th metacarpal (dominant).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1952 to October 
1952.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO).

In September 2005, the veteran testified before the 
undersigned at the RO.  A transcript of the hearing is 
associated with the claims file.


FINDINGS OF FACT

1.  In a January 1953 rating decision, the RO denied service 
connection for a bilateral hernia and left varicocele.  The 
veteran was notified of the decision that same month and did 
not initiate an appeal.  Until the present time, that was the 
last final rating decision denying the claim for service 
connection for these disorders on any basis.

2.  The evidence added to the record since the January 1953 
rating decision is cumulative and redundant, it does not 
raise a reasonable possibility of substantiating the claim, 
nor does it, by itself or in conjunction with evidence 
previously assembled, relate to an unestablished fact 
necessary to substantiate the claim of entitlement to service 
connection for a bilateral hernia and left varicocele.

3.  The veteran's service-connected fractured, healed, right 
5th metacarpal (dominant) has not been shown to interfere 
significantly with his employment or to have resulted in 
hospitalizations; ankylosis/amputation of the finger is not 
shown.

CONCLUSIONS OF LAW

1.  Evidence submitted since the January 1953 rating decision 
wherein the RO denied service connection for a bilateral 
hernia and left varicocele is not new and material; thus, the 
claim may not be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.156(a), 20.1103 (2006).

2.  The criteria for a compensable evaluation for a 
fractured, healed, right 5th metacarpal (dominant) are not 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5227 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b) (1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Here, the veteran was provided with appropriate VCAA notice 
in February 2003, prior to the March 2003 rating decision.  
This notice complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  That letter informed the 
veteran of the evidence required to substantiate the claims 
and of his and VA's respective duties for obtaining evidence.  
The veteran was also asked to submit evidence and/or 
information in his possession to VA.  A separate letter in 
February 2003 informed him of the need to submit new and 
material evidence to reopen the claim of service connection 
for bilateral hernia and left varicocele, and a March 2003 
letter explained to him the meaning of new and material 
evidence.

In this case, all identified medical and evidentiary records 
relevant to the issue on appeal have been requested or 
obtained.  Therefore, there are no outstanding records to 
obtain.  The available medical evidence is sufficient for an 
adequate determination of the veteran's claim.  Therefore, 
the Board finds the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled.

In addition to the foregoing harmless-error analysis, to 
whatever extent the recent decision of the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
requires more extensive notice in claims for compensation, 
e.g., as to potential downstream issues such as disability 
rating and effective date, the Board finds no prejudice to 
the veteran in proceeding with the present decision.  Since 
the claims for service connection and an increased rating are 
being denied, no effective date will be assigned, so there 
can be no possibility of any prejudice to the veteran.


II.  Bilateral Hernia

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110, 1131 (West 2002 & Supp. 2005); 
38 C.F.R. § 3.303(a) (2005).

The U.S. Court of Appeals for Veterans Claims has held that, 
in order to prevail on the issue of service connection, there 
must be medical evidence of a (1) current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that section 1110 of 
the statute requires the existence of a present disability 
for VA compensation purposes); see also, Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992).

The veteran has claimed that he has a bilateral hernia and 
left varicocele that is due to his military service.  The 
veteran's claim for entitlement to service connection for 
this disorder was denied in a January 1953 rating decision.  
The veteran was notified of that decision and did not 
initiate an appeal.  Therefore, it became final.

Pursuant to 38 U.S.C.A. § 5108, the Secretary must reopen a 
finally disallowed claim when new and material evidence is 
presented or secured with respect to that claim.  Kightly v. 
Brown, 6 Vet. App. 200 (1994).  Only evidence presented since 
the last final denial on any basis (either upon the merits of 
the case, or upon a previous adjudication that no new and 
material evidence had been presented) will be evaluated, in 
the context of the entire record.  Evans v. Brown, 9 Vet. 
App. 273 (1996).

New and material evidence is defined as evidence not 
previously submitted to agency decision makers, which, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim, which is neither cumulative nor redundant, and 
which raises a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  In determining whether 
evidence is new and material, the credibility of the evidence 
is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 
512-513 (1992).

In Elkins v. West, 12 Vet. App. 209 (1999), the Court of 
Appeals for Veterans Claims held the Board must first 
determine whether the appellant has presented new and 
material evidence under 38 C.F.R. § 3.156(a) in order to have 
a finally denied claim reopened under 38 U.S.C.A. § 5108.  
Then, if new and material evidence has been submitted, the 
Board may proceed to evaluate the merits of the claim, but 
only after ensuring that VA's duty to assist has been 
fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 
328 (1999).

The evidence of record prior to the January 1953 rating 
decision included the veteran's service medical records.  
They showed that the veteran's bilateral hernia and left 
varicocele were noted on his entrance examination report 
dated in March 1952.  The same diagnoses were noted upon 
examination for discharge in October 1952.  During service a 
relaxed inguinal ring was noted, and he was issued supporter.

Post-service, an October 1952 VA examination showed a 
diagnosis of bilateral, post-operative scar of the inguinal 
rgion bilaterally and moderate left varicocele.

The January 1953 rating decision denied service connection 
for a hernia because a varicocele and hernia were noted at 
induction and there was no evidence of any permanent increase 
in severity during service or at the time of discharge.

Before the Board may reopen a previously denied claim, it 
must conduct an independent review of the evidence to 
determine whether new and material evidence has been 
submitted sufficient to reopen a prior final decision: 
"[T]he Board does not have jurisdiction to consider a claim 
which [has been] previously adjudicated unless new and 
material evidence is present, and before the Board may reopen 
such a claim, it must so find."  Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996), aff'g Barnett v. Brown, 8 Vet. 
App. 1 (1995); see Butler v. Brown, 9 Vet. App. 167, 171 
(1996); 38 U.S.C.A. §§ 5108, 7104(b).  Furthermore, if the 
Board finds that new and material evidence has not been 
submitted, it is unlawful for the Board to reopen the claim.  
See McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).

In conjunction with his claim to reopen, filed in November 
2002, the veteran has not submitted any additional medical 
evidence.  He has identified several private physicians who 
have provided him with treatment.  However, when contacted, 
these physicians indicated either that they had no records 
regarding the veteran or submitted medical records that did 
not show any treatment related to a bilateral hernia or left 
varicocele.

In September 2005, the veteran testified that he had no 
current treatment for his hernia.  He last received treatment 
in the 1970s.  However, he currently had pain at certain 
times.

Therefore, the Board finds that no new and material evidence 
has been submitted with regard to this claim.  While the 
veteran's September 2005 testimony is new evidence, in that 
it was not of record at the time of the prior decision, it is 
not material because it does not relate to an unestablished 
fact necessary to substantiate the veteran's claim.  In this 
regard, the veteran only indicated that he had some current 
symptoms but had not received any recent treatment for his 
hernia.  This evidence is not material because it does not 
tend to show that the veteran's hernia was either incurred in 
or aggravated by his military service.  In the absence of any 
new and material evidence, the Board may not reopen the 
veteran's claim of entitlement to service connection for a 
bilateral hernia and left varicocele.

The Board understands that the veteran believes that his 
bilateral hernia and left varicocele disorders are related to 
his military service.  The Board certainly respects his right 
to offer his opinion, but he is not deemed competent to 
present evidence as to diagnosis, medical etiology, or 
causation.  Therefore, his statements to that effect are not 
new and material evidence upon which the Board may reopen his 
claim.  See Routen v. Brown, 10 Vet. App. 183, 186 (1997) 
("a layperson is generally not capable of opining on matters 
requiring medical knowledge," aff'd sub nom. Routen v. West, 
142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 
(1998).  See also Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

In summary, the Board finds that the evidence received in 
conjunction with the claim to reopen is not new and material, 
and does not serve to reopen the claim for service connection 
for a bilateral hernia and a left varicocele.  38 U.S.C.A. §§ 
5108, 7105; 38 C.F.R. § 3.156(a).  Having found that the 
evidence is not new and material, no further adjudication of 
this claim is warranted.  See Kehoskie v. Derwinski, 2 Vet. 
App. 31 (1991).


III.  Right 5th Finger

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155.  Separate 
rating codes identify the various disabilities.  38 C.F.R. 
Part 4 (2006).  In determining the level of impairment, the 
disability must be considered in the context of the entire 
recorded history, including service medical records.  38 
C.F.R. § 4.2 (2006).  An evaluation of the level of 
disability present must also include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10 
(2006).  Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2006).

The veteran is currently rated noncompensable for this 
disability under the criteria of 38 C.F.R. § 4.71a, 
Diagnostic Code 5227 (2006).  Under that Diagnostic Code, 
ankylosis of the ring or little finger, whether favorable or 
unfavorable, is rated noncompensable for both the major and 
minor hand.  Id.  Under 38 C.F.R. § 4.71a, Diagnostic Code 
5230 (2006), any limitation of motion of the ring or little 
fingers, whether of the major or minor hand, is rated 
noncompensable.  In order to warrant a compensable rating for 
the fifth finger, amputation must be shown.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5156 (2006).  However, the veteran's 
finger has no amputation and rating as amputation requires 
ankylosis of the metacarpophalangeal (MCP) and proximal 
interphalangeal (PIP) joints in extension or full flexion or 
rotation or angulation of a bone.  Recent examination shows 
extension and flexion of the MCP and PIP joints of the finger 
to be from hyperextended -10 degrees to 75 degrees and from 0 
degrees to 90 degrees, respectively.  Therefore, ankylosis 
ratable as amputation is not shown, and the Board finds that 
there are no criteria to warrant a compensable evaluation for 
a disability of the little finger of the veteran's right 
hand.

Additionally, the Board notes the veteran's September 2005 
testimony before the undersigned regarding his current 
symptomatology.  He indicated that during flare-ups, the pain 
in his right little finger worsened, and he had more trouble 
moving it.

In considering this testimony, the Board notes that 38 C.F.R. 
§§ 4.40 and 4.45 (2006) and DeLuca v. Brown, 8 Vet. App. 202 
(1995), require us to consider the veteran's pain, swelling, 
weakness, and excess fatigability when determining the 
appropriate disability evaluation for a disability using the 
limitation-of-motion diagnostic codes.  Within this context, 
a finding of functional loss due to pain must be supported by 
adequate pathology, and evidenced by the visible behavior of 
the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  
However, under Spurgeon v. Brown, 10 Vet. App. 194 (1997), 
the Board is not required to assign a separate rating for 
pain.

While the Board must consider the criteria associated with 
Deluca, supra in regard to the veteran's claim, it finds that 
since there is no criteria for a compensable evaluation 
associated with limitation of motion for the veteran's finger 
and his disability does not reflect the criteria for 
amputation, applying the requirements of Deluca, supra, still 
results in a noncompensable rating.  Moreover, the examiner 
in February 2003 found no additional limitation due to pain 
or fatigue and diagnosed the disorder as not disabling.  
Therefore, a compensable rating is not warranted.

Finally, the Board has considered whether the case should be 
referred for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1) (2006).  In this respect, the Board notes that 
the medical evidence fails to show and the veteran has not 
asserted that he required frequent periods of hospitalization 
for his right finger disability.  In sum, there is no 
indication in the record of such an unusual disability 
picture that application of regular schedular standards is 
impractical.  While the veteran testified in September 2005 
that he missed a month of work due to his chiropractic 
treatment, the veteran also stated that this was also due to 
his unrelated neck and spine disorder, which was treated by 
his chiropractor.  Marked intereference with his work is not 
demonstrated.  Therefore, the Board finds that the criteria 
for submission for an extra-schedular rating pursuant to 38 
C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet. App. 237 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Based upon the above findings, the Board concludes that the 
preponderance of the evidence is against a compensable 
evaluation for a fractured, healed, right 5th metacarpal 
(dominant), and there is no doubt to be resolved.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1991).


ORDER

New and material evidence having not been submitted, the 
claim for service connection for a bilateral hernia and left 
varicocele is denied.

A compensable evaluation for a fractured, healed, right 5th 
metacarpal (dominant) is denied.



____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


